

114 HR 5894 IH: Eliminate So-Called Right-to-Work Legislation Nationwide Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5894IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Sherman (for himself, Mr. Kildee, Ms. Bass, Mr. Becerra, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley of California, Mr. Cárdenas, Ms. Judy Chu of California, Mr. Cicilline, Mr. Clay, Mr. Conyers, Mr. Cummings, Mrs. Dingell, Mr. Ellison, Mr. Engel, Ms. Eshoo, Mr. Farr, Mr. Garamendi, Mr. Grayson, Mr. Honda, Mr. Johnson of Georgia, Ms. Kaptur, Ms. Lee, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Lowenthal, Mr. Lynch, Mr. McGovern, Mr. Meeks, Ms. Moore, Mr. Nadler, Mrs. Napolitano, Ms. Norton, Mr. Pallone, Mr. Payne, Mr. Pocan, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California, Ms. Schakowsky, Mr. Sires, Ms. Speier, Mr. Swalwell of California, Ms. Velázquez, Mr. Visclosky, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo repeal a limitation in the Labor-Management Relations Act regarding requirements for labor
			 organization membership as a condition of employment.
	
 1.Short titleThis Act may be cited as the Eliminate So-Called Right-to-Work Legislation Nationwide Act of 2016. 2.RepealSection 14 of the National Labor Relations Act (29 U.S.C. 164) is amended by striking subsection (b) and redesignating subsection (c) as subsection (b).
		